Citation Nr: 1604302	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for hearing loss of the left ear on a de novo basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to December 1956.  

This matter comes before the Board of Veteran's Appeal (Board) on appeal of a March 2012 rating decision of the Seattle, Washington, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss of the left ear was denied in a February 2004 Board decision; he did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court). 

2.  Evidence received since the February 2004 Board decision pertains to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to acoustic trauma resulting from artillery fire during active service, and he has current hearing loss of the left ear that meets VA criteria. 

4.  The competent medical evidence that addresses whether or not the Veteran's hearing loss was incurred due to acoustic trauma in service is in relative equipoise.  


CONCLUSIONS OF LAW

1.  The February 2004 Board decision that denied entitlement to service connection for hearing loss of the left ear is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1105 (2015). 

2.  Evidence received since the February 2004 Board decision is new and material, and the claim for service connection for hearing loss of the left ear is reopened.  38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for hearing loss of the left ear have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the duty to notify and the duty to assist have been met.  Furthermore, as the decision is entirely favorable to the Veteran, any failure in the duty to notify or duty to assist was harmless error. 

New and Material

The Veteran contends that he developed hearing loss of the left ear during active service, that this hearing loss has persisted over the years since discharge, and that he continues to have hearing problems of the left ear.  He argues his problems are the result of acoustic trauma resulting from artillery fire during service.  The Veteran believes he has submitted new and material evidence to reopen the Board's previous denial of service connection, and that this evidence also supports a grant of service connection.  

The Veteran's original claim for service connection for hearing loss of the left ear was denied by the Board in a February 2004 decision.  When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A final decision will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence raises a reasonable possibility of substantiating the claim if it would trigger VA's duty to provide an examination.  Shade v. Shinseki, 24 Vet. App. 110(2010).  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506(1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253(1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of this disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2015); 38 C.F.R. §§ 3.307, 3.309 (West 2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488(1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence considered by the Board in February 2004 includes the Veteran's service treatment records and personnel records.  VA examinations conducted in May 2002, May 2003, and August 2003 were of record, as was a July 2003 private opinion.  The three VA examiners all concluded that as the audiogram at separation was normal, it was less likely than not that the current hearing loss was due to active service.  The private examiner suspected that noise loss during service had contributed to the Veteran's hearing loss, but was unable to determine how much hearing loss was due to military service and how much was due to noise exposure in the Veteran's post service employment as a carpenter.  

Evidence received by the Board since February 2004 included a VA examination conducted in October 2011, a November 2011 addendum, and a VA fee basis examination in April 2014.  

The October 2011 VA examination report and addendum show that the examiner checked the box stating it is as likely as not that the Veteran's hearing loss was incurred due to active service.  However, it does not appear that the examiner distinguished between the right ear and left ear, as the entire rationale was that service connection had already been established.  

The April 2014 examiner included a diagnosis of sensorineural hearing loss of the left ear.  He stated that it was at least as likely as not that the Veteran's hearing loss of the left ear was due to exposure to gun noise during active service.  This evidence is new because it did not exist in February 2004.  It is also material, in that it provides evidence of a nexus between the Veteran's current hearing loss of the left ear and active service.  The absence of such a nexus was a basis for the previous denial.  Therefore, new and material evidence has been submitted to reopen the claim for service connection for hearing loss of the left ear.

Service Connection

The April 2014 VA fee basis examination found that the left ear had auditory thresholds of 105, 95, 110+, 110+ and 110+ decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The criteria of 38 C.F.R. § 3.385 have been met, as has the service connection requirement for a current disability.  

A review of the Veteran's personnel records confirms that he was exposed to acoustic trauma during active service.  His DD 214 shows that he had been assigned to an anti-aircraft gun crew.  He had also received the Marksmen medal for the M-1 rifle.

Although the handwriting is not entirely legible, the Veteran's service treatment records show that he was seen for impaired hearing in June 1955.  His symptoms occurred gradually, and the left ear was worse than the right.  The Veteran was provided an audiogram, although an interpretation of the results was not included.  

The Veteran's December 1956 discharge examination shows that he reported decreased hearing on the right and left since contact with loud noises in the Army.  An audiogram showed hearing acuity of 10, 15, 15, and 10 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  A measurement for 3000 Hertz was not included.  When these measurements are converted from ASA units to ISO units, as is required for service department examinations conducted prior to October 1967, hearing acuity becomes 25, 25, 25, and 15 at these frequencies.  The Board observes that hearing loss for VA purposes is when hearing acuity is 26 decibels or more at any three of the measured levels; after conversion the Veteran had hearing acuity of 25 decibels at three of the measured levels.  See 38 C.F.R. § 3.385.  Furthermore, the Court states that thresholds of more than 20 decibels still show some degree of hearing loss, even though it does not meet VA criteria.  See Hensley.  Between the evidence of acoustic trauma and the Veteran's inservice complaints, the service connection requirement of an injury or disease in service has also been met.  

Although the evidence establishes the existence of a current disability as well as an event or injury in service, there must also be evidence of a relationship between the current disability and the injury in service in order for service connection to be established.  The Board will review the evidence that addresses the possibility of a relationship.  

The Veteran was afforded VA examinations in May 2002, May 2003, and August 2003.  On each occasion, exposure to acoustic trauma during service appears to have been conceded, and the Veteran was determined to have hearing loss of the left ear that met the criteria of 38 C.F.R. § 3.385.  However, each of these examiners found that it was less likely than not that the Veteran's left ear hearing loss was due to the acoustic trauma in service.  The rationale in each case was that his hearing loss was normal at discharge.  

In contrast, the July 2003 private examiner opined that the excessive noise exposure in service contributed to the Veteran's hearing loss.  However, he could not assign how much hearing loss was due to service and how much was due to post service noise exposure during the Veteran's job as a carpenter.  

The April 2014 examiner included a diagnosis of sensorineural hearing loss of the left ear.  He stated that it was at least as likely as not that the Veteran's hearing loss of the left ear was due to exposure to gun noise during active service.  No further rationalization in support of this opinion was provided. 

The Board finds that the opinions in support of and against the Veteran's claim are of roughly equal value, and that the evidence is in equipoise.  

There is no indication that the either the May 2002, May 2003, or August 2003 VA examiners converted the findings of the Veteran's December 1956 audiogram into ISO units.  Although performing this conversion does not quite result in a showing of hearing loss as defined by 38 C.F.R. § 3.385, it does show that the Veteran was very close and establishes he had some degree of hearing loss prior to discharge.  Thus, the rationale of these opinions against a nexus that relies on a finding of normal hearing at discharge is weakened.  The July 2003 opinion and the April 2014 opinion are also flawed, in that the first one concedes post service acoustic trauma may have contributed to hearing loss without being able to show the extent of the contribution, and the second one does not provide a rationale.  However, they do provide some support of Veteran's position, and are at least as probative as the May 2002, May 2003, and August 2003 opinions.  That being the case, the benefit of the doubt is extended to the Veteran and entitlement to service connection for hearing loss of the left ear is established.  


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for hearing loss of the left ear; to this extent his appeal is granted. 

Entitlement to service connection for hearing loss of the left ear is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


